SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20459 FORM 10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended September30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto COMMISSION FILE NUMBER 0-20970 VISION-SCIENCES,INC. (Exact name of registrant as specified in its charter) Delaware 13-3430173 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 40 Ramland Road South, Orangeburg, NY (Address of principal executive offices) (Zip Code) (845)365-0600 (Registrant’s telephone number, including area code) (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirement for the past 90days. YesxNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, non-accelerated filer, or smaller reporting company. See definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of November10, 2010 Common Stock, par value of $0.01 (Title of Class) (Number of Shares) VISION-SCIENCES,INC. TABLE OF CONTENTS PartI. Financial Information Item1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures about Market Risk 27 Item4. Controls and Procedures 27 PartII. Other Information Item1. Legal Proceedings 28 Item1A. Risk Factors 28 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item3. Defaults Upon Senior Securities 28 Item4. Submission of Matters to a Vote of Stockholders 29 Item5. Other Information 29 Item6. Exhibits 29 Signatures 30 2 PART I—FINANCIAL INFORMATION Item1: Financial Statements Vision-Sciences,Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except per share amounts) September 30, March 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net of allowance for doubtful accounts of $115 and $347, respectively Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, at cost: Machinery and equipment Furniture and fixtures Leasehold improvements Less—accumulated depreciation and amortization Total property and equipment, net Other assets, net of accumulated amortization of $87 and $84, respectively 76 79 Deferred debt cost, net of accumulated amortization of $94 and $31, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Capital lease obligations $
